Citation Nr: 1642039	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-25 210A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals from a November 1981 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran expressed his disagreement with that determination via correspondence associated with the claims file in December 1981.  The Board has construed this correspondence as his timely notice of disagreement (NOD).  In August 2013, the Veteran received a statement of the case (SOC).  In September 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have any disabilities noted upon entry into active duty service.

2.  The Veteran incurred spondylolisthesis during active duty service and been diagnosed with this disability during the pendency of his claim.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include spondylolisthesis have been met.  38 U.S.C.A. §§ 1101, 1111, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome of this decision, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks service connection for his low back disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with low back disabilities, to include the following: degenerative disc and joint disease of the thoracolumbar spine, spondylolisthesis, spondylosis, mild compression fracture, and multiple level degenerative joint changes.  See VA examination, 25-27 (Nov. 4, 2011).  The Veteran was diagnosed with a low back disability, spondylolisthesis, during his active duty service.  See Service Treatment Records, 5 (May 7, 2014).  These various diagnoses collectively satisfy the first two elements of service connection.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's low back disability and his active duty diagnosis.  Notably, the Veteran underwent a VA examination of his spine in October 2011.  Regarding the diagnosis of spondylolisthesis, the examiner opined that the disability was not "due to activities and occurrences while on active duty."  See VA examination, 25 (Nov. 4, 2011).  It appears the examiner based her opinion on the notion that the Veteran's spondylolisthesis preexisted his active duty service and resulted from high school physical activities.  See id. at 26; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole . . .").

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran's initial enlistment examination did not note any low back disability.  See Service Treatment Records, 31-32 (May 7, 2014).  Consequently, the presumption of soundness applies in his case.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This finding significantly impacts the probative value of the VA examination because the examiner improperly categorized the Veteran's spondylolisthesis as preexisting service.  See VA examination, 26 (Nov. 4, 2011); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative medical opinions are based on sufficient facts).
In the absence of remarkable medical evidence to the contrary, the Board finds that the presumption of soundness has not been rebutted.  After considering the Veteran's sound condition at enlistment, the fact that his spondylolisthesis first manifested itself during active duty service, and that he has a current diagnosis of the disability, the Board finds that the evidence is at least in relative equipoise regarding the question of nexus.  Therefore, service connection for a low back disability, to include spondylolisthesis is warranted.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a low back disability, to include spondylolisthesis is granted. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


